EXHIBIT 10.12

FIRST AMENDMENT TO

THE HERSHEY COMPANY

EXECUTIVE BENEFITS PROTECTION PLAN

(GROUP 3A)

Amended and Restated as of July 1, 2009

WHEREAS, The Hershey Company (the “Company”) currently maintains The Hershey
Company Executive Benefits Protection Plan (Group 3A), amended and restated as
of July 1, 2009 (the “Plan”);

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
(1) the severance pay calculation for bonus amounts following certain
terminations of employment under Article 9 of the Plan shall be based solely on
Company performance score, and (2) a tax gross-up benefit shall apply only if
payments are subject to Excise Tax, as defined by the Plan, because they equal
or exceed 110% of the amount that renders them subject to such tax; and

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.

NOW, THEREFORE, BE IT RESOLVED that, by virtue and in exercise of the power
reserved to the Board by Article 7 of the Plan, the Plan is hereby amended,
effective October 9, 2009 as follows:

 

  1. Section 9.1.3.2 is amended and restated in its entirety to read as follows:

9.1.3.2 For the period from the Change in Status Event until December 31 of the
year in which the Change in Status Event occurs, the award will be equal to the
product of (x) and (y), where (x) is the amount that would have been payable to
the Executive under such Incentive Pay award calculated based solely on the
Company’s performance score, which shall be the lesser of: (A) the Company’s
actual performance score for the complete calendar year in which such period
ends, or (B) 100%, and (y) is a fraction the numerator of which is the number of
days from the day after the day of the Change in Status Event until (and
including) the end of that award period and the denominator of which is the
number of days in that award period. Except to the extent that the Executive’s
Incentive Pay award for this period would have otherwise been subject to an
effective deferral election under the Deferred Compensation Plan, the amount
determined will be paid in a lump sum on or after January 1 and on or before
March 15 of the year following this period.

 

  2. Section 9.1.4.1 is amended and restated in its entirety to read as follows:

9.1.4.1 For the calendar year period beginning on January 1 after the Change in
Status Event, the additional severance amount will be equal to



--------------------------------------------------------------------------------

the amount that would have been payable to the Executive under such Incentive
Pay award calculated based solely on the Company’s performance score, which
shall be the lesser of: (A) the Company’s actual performance score for the
complete calendar year in which such period ends, or (B) 100%. The amount
determined will be paid in a lump sum on or after January 1 and on or before
March 15 of the year following this period.

 

  3. Section 9.1.4.2 is amended and restated in its entirety to read as follows:

9.1.4.2 For the period beginning on the second January 1 after the Change in
Status Event until the second anniversary of the Change in Status Event, the
additional severance amount will be equal to the product of (x) and (y), where
(x) is the amount that would have been payable to the Executive under such
Incentive Pay award calculated based solely on the Company’s performance score,
which shall be the lesser of: (A) the Company’s actual performance score for the
complete calendar year in which such period ends, or (B) 100%, and (y) is a
fraction the numerator of which is the number of days from and including the
first day of that award period until (and including) the second anniversary of
his or her Change in Status Event and the denominator of which is the number of
days in that award period. The amount determined will be paid in a lump sum on
or after January 1 and on or before March 15 of the year following this period.

 

  4. Section 3.4 is amended and restated in its entirety to read as follows:

3.4 Gross-Up Payment. In the event that an Executive becomes entitled to the
Severance Benefits or any other benefits or payments under this Plan (other than
pursuant to this Section 3.4), or under the EICP by reason of the accelerated
vesting or payment of any awards thereunder (together, the “Total Benefits”),
and in the event that any of the Total Benefits will be subject to the Excise
Tax, the Company shall pay to him or her an additional amount (the “Gross-Up
Payment”) such that the net amount retained by him or her, after deduction of
any Excise Tax on the Total Benefits and any federal, state and local income
tax, Excise Tax, FICA, Medicare and other applicable taxes (including any
surtaxes or other assessments, including interest and penalties) upon the
Gross-Up Payment provided for by this Section 3.4, shall be equal to the Total
Benefits. Any Gross-Up Payment made to or on behalf of the Executive under this
Section 3.4 shall be made in compliance with Code section 409A and by the end of
the year following the year that the related taxes are remitted to the
applicable taxing authority.

Notwithstanding the foregoing, if it is determined that the Executive is
entitled to a Gross-Up Payment as described above, but that the amount of the
Total Benefits which constitute parachute payments within the meaning of Code
section 280G(b)(2) is less than 110% of the maximum

 

2



--------------------------------------------------------------------------------

amount that may be paid or distributed to the Executive without imposition of
the Excise Tax (such maximum amount the “Safe Harbor Amount”), then no Gross-Up
Payment shall be made and the Total Benefits payable to the Executive shall be
reduced so that the amount of the Total Benefits which would otherwise be
treated as parachute payments within the meaning of Code section 280(G)(b)(2)
equals one dollar less than the Safe Harbor Amount (and, accordingly, no Excise
Tax is payable with respect to the Total Benefits). Reductions required pursuant
to the foregoing shall be accomplished first by reducing or eliminating the
Total Benefits which are not payable in cash and then by reducing or eliminating
cash payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the determination as to whether
any of the Total Benefits will be subject to the Excise Tax.

For purposes of determining whether any of the Total Benefits will be subject to
the Excise Tax and the amount of such Excise Tax, (i) any other payments or
benefits received or to be received by an Executive in connection with a Change
in Control or his or her termination of employment (whether pursuant to the
terms of this Plan or any other plan, arrangement or agreement with the Company,
any Person whose actions result in a Change in Control or any Person affiliated
with the Company or such Person ) shall be treated as parachute payments within
the meaning of Code section 280G(b)(2), and all excess parachute payments within
the meaning of Code section 280G(b)(1) shall be treated as subject to the Excise
Tax, unless in the opinion of tax counsel (“Tax Counsel”) selected by the
Company’s independent auditors, such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Code section 280G(b)(4) in excess of the Base
Amount, or are otherwise not subject to the Excise Tax, (ii) the amount of the
Total Benefits which shall be treated as subject to the Excise Tax shall be
equal to the lesser of (A) the total amount of the Total Benefits reduced by the
amount of such Total Benefits that in the opinion of Tax Counsel are not
parachute payments, or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) (after applying clause (i), above), and (iii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Code sections 280G(d)(3) and (4).

For purposes of determining the amount of the Gross-Up Payment, an Executive
shall be deemed to pay federal income taxes at the applicable rate for federal
income tax withholding on supplemental wage payments in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
applicable rate for withholding taxes on supplemental wage payments in the state
and locality of his or her

 

3



--------------------------------------------------------------------------------

residence on the Date of Termination, net of the reduction in federal income
taxes which could be obtained from deduction of such state and local taxes
(calculated by assuming that any reduction under Code section 68 or any
successor or similar provision in the amount of itemized deductions allowable to
him or her applies first to reduce the amount of such state and local income
taxes that would otherwise be deductible by him or her).

In the event that the Excise Tax is subsequently determined to exceed the amount
taken into account hereunder in determining the amount, if any, of the Gross-Up
Payment (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment, determined as previously described, to him
or her in respect of such excess (plus any interest, penalties or additions
payable by him or her with respect to such excess) at the time that the amount
of such excess is finally determined. In the event the Executive becomes
entitled to receive a tax refund with respect to the Gross-Up Payment, the
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
2nd day of November, 2009.

 

THE HERSHEY COMPANY By:  

/s/ Charlene H. Binder

  Charlene H. Binder   Senior Vice President, Chief People Officer

 

4